NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAFAEL ALEJANDRO ABARCA                         No. 17-70373
MERCADO,
                                                Agency No. A200-248-479
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Rafael Alejandro Abarca Mercado, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject, as without merit, Mercado’s argument that the IJ erred in finding

him removable, where Mercado conceded the allegations and the charge that he did

not have a valid entry document at the time he sought entry to the United States

and does not dispute these concessions on appeal. See 8 U.S.C. § 1182(a)(7)(i)(I).

      Substantial evidence supports the agency’s determination that Mercado

failed to demonstrate a nexus between the harm he suffered and fears and a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(desire to be free from harassment by criminals motivated by theft or random

violence by gang members has no nexus to a protected ground). Thus, in the

absence of nexus to a protected ground, Mercado’s asylum and withholding of

removal claims fail. See id.at 1015-16.

      Finally, substantial evidence supports the agency’s denial of Mercado’s

CAT claim because he has not shown it is more likely than not he would be

tortured by the government of Mexico or with its consent or acquiescence. See

                                          2                                  17-70373
Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3              17-70373